

115 S273 IS: Greater Sage-Grouse Protection and Recovery Act of 2017
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 273IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Mr. Risch (for himself, Mr. Crapo, Mr. Hatch, Mr. Heller, Mr. Lee, Mr. Daines, and Mr. Enzi) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo provide for the protection and recovery of the greater sage-grouse by facilitating State
			 recovery plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Greater Sage-Grouse Protection and Recovery Act of 2017. 2.PurposesThe purposes of this Act are—
 (1)to facilitate implementation of State management plans over a period of multiple, consecutive greater sage-grouse life cycles; and
 (2)to demonstrate the efficacy of the State management plans for the protection and recovery of the greater sage-grouse.
 3.DefinitionsIn this Act: (1)Federal resource management planThe term Federal resource management plan means—
 (A)a land use plan prepared by the Bureau of Land Management for public land pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); and
 (B)a land and resource management plan prepared by the Forest Service for National Forest System land pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (2)Greater sage-grouseThe term greater sage-grouse means a sage-grouse of the species Centrocercus urophasianus. (3)State management planThe term State management plan means a State-approved plan for the protection and recovery of the greater sage-grouse.
			4.Protection and recovery of greater sage-grouse
			(a)Endangered Species Act of 1973 findings
 (1)Delay requiredThe Secretary of the Interior may not modify or invalidate the finding of the Director of the United States Fish and Wildlife Service announced in the proposed rule entitled Endangered and Threatened Wildlife and Plants; 12-Month Finding on a Petition to List Greater Sage-Grouse (Centrocercus urophasianus) as an Endangered or Threatened Species (80 Fed. Reg. 59858 (October 2, 2015)) during the period beginning on the date of enactment of this Act and ending on September 30, 2027.
 (2)Effect on other lawsThe delay required under paragraph (1) is and shall remain effective without regard to any other statute, regulation, court order, legal settlement, or any other provision of law or in equity.
 (3)Effect on conservation statusThe conservation status of the greater sage-grouse shall be considered not to warrant listing of the greater sage-grouse as an endangered species or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) during the period beginning on the date of enactment of this Act and ending on September 30, 2027.
				(b)Coordination of Federal land management and State conservation and management plans
 (1)Prohibition on withdrawal and modification of Federal resource management plansOn notification by the Governor of a State with a State management plan, the Secretary of the Interior and the Secretary of Agriculture may not make, modify, or extend any withdrawal or amend or otherwise modify any Federal resource management plan applicable to Federal land in the State in a manner inconsistent with the State management plan for, as specified by the Governor in the notification, a period of not fewer than 5 years beginning on the date of the notification.
 (2)Retroactive effectIn the case of any State that provides notification under paragraph (1), if any withdrawal was made, modified, or extended or any amendment or modification of a Federal resource management plan applicable to Federal land in the State was issued after June 1, 2014, and the withdrawal, amendment, or modification altered the management of the greater sage-grouse or the habitat of the greater sage-grouse—
 (A)implementation and operation of the withdrawal, amendment, or modification shall be stayed to the extent that the withdrawal, amendment, or modification is inconsistent with the State management plan; and
 (B)the Federal resource management plan, as in effect immediately before the withdrawal, amendment, or modification, shall apply instead with respect to the management of the greater sage-grouse and the habitat of the greater sage-grouse, to the extent consistent with the State management plan.
 (3)Determination of inconsistencyAny disagreement regarding whether a withdrawal, amendment, or other modification of a Federal resource management plan is inconsistent with a State management plan shall be resolved by the Governor of the affected State.
 (c)Relation to National Environmental Policy Act of 1969With regard to any major Federal action consistent with a State management plan, any findings, analyses, or conclusions regarding the greater sage-grouse and the habitat of the greater sage-grouse under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall not have a preclusive effect on the approval or implementation of the major Federal action in that State.
 (d)Reporting requirementNot later than 1 year after the date of enactment of this Act, and annually thereafter through 2027, the Secretary of the Interior and the Secretary of Agriculture shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report describing the implementation by the Secretaries of, and the effectiveness of, systems to monitor the status of greater sage-grouse on Federal land under the jurisdiction of the Secretaries.
 (e)Judicial reviewNotwithstanding any other provision of law (including regulations), this section, including any determination made under subsection (b)(3), shall not be subject to judicial review.